Exhibit 10.2


2020 Officer PSU Agreement
PERFORMANCE STOCK UNIT AGREEMENT
THIS PERFORMANCE STOCK UNIT AGREEMENT (this “Agreement”) is entered into as of
the Grant Date (as defined below), by and between Grantee (as defined below) and
Bonanza Creek Energy, Inc., a Delaware corporation (the “Company”).
WHEREAS, the Company maintains the Bonanza Creek Energy, Inc. 2017 Long Term
Incentive Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement, and Grantee has been selected by the board of directors of the
Company (the “Board”) or the compensation committee of the Board (the
“Committee”) or any authorized delegate to receive an Award of Stock Units (the
“Award”) under the Plan and as set forth in this Agreement.
NOW, THEREFORE, IT IS AGREED, by and between the Company and Grantee, as
follows:
1. Definitions. The following terms used in this Agreement shall have the
meanings set forth in this Section 1:
a) “Beginning Stock Price” means the volume-weighted average price of a share of
stock, as reported in transactions on the applicable stock exchange or market,
during the 30 trading days immediately prior to the first trading day of the
Performance Period.
b) “Cause” has the meaning set forth in the CIC Severance Plan.
c) “Change in Stock Price” means the difference of the Ending Stock Price minus
the Beginning Stock Price.
d) “CIC Effective Date” has the meaning set forth in the CIC Severance Plan.
e) “CIC Severance Plan” means the Bonanza Creek Energy, Inc. Fifth Amended and
Restated Executive Change in Control and Severance Plan, as the same may be
amended from time to time.
f) “Date of Termination” has the meaning set forth in the CIC Severance Plan.
g) “DD&A” means the Company’s depreciation, depletion and amortization of the
applicable year.
h)  “Designated Beneficiary” means the beneficiary or beneficiaries designated
by Grantee in a writing filed with the Company in the form attached hereto as
Exhibit A.
i) “Disability” or “Disabled” has the meaning set forth in the CIC Severance
Plan.
j) “Dividends Paid” means the total of all dividends paid on one share of stock
during the Performance Period, provided that dividends shall be treated as
though they are reinvested.
k) “Eligible Individual” has the meaning set forth in the CIC Severance Plan.
1



--------------------------------------------------------------------------------



l) “Employed Capital” means (i) the sum of the Company’s total assets as
reported on the Company’s financial statements for the year immediately prior to
the applicable year of the Performance Period and the Company’s total assets as
reported on the Company’s financial statements for the applicable year of the
Performance Period, with such sum divided by two, minus (ii) the sum of the
Company’s total current liabilities as reported on the Company’s financial
statements for the year immediately prior to the applicable year of the
Performance Period and the Company’s total current liabilities as reported on
the Company’s financial statements for the applicable year of the Performance
Period, with such sum divided by two.
m) “Ending Stock Price” means the volume-weighted average price of a share of
stock, as reported in transactions on the applicable stock exchange or market,
during the last 30 trading days of the Performance Period.
n) “Good Reason” has the meaning set forth in the CIC Severance Plan.
o) “Grant Date” means the date on which this Award was granted, as set forth in
the Grant Notice.
p) “Grantee” means the employee of the Company specified in the grant notice
issued by the Company on or about the Grant Date (the “Grant Notice”).
q) "Performance Period" means the period beginning January 1, 2020 and ending
December 31, 2022.
r) “Performance Stock Units” means performance-based Stock Units (as defined in
the Plan) granted under this Agreement and subject to the terms of this
Agreement and the Plan.
s) “Recurring EBITDAX” means the Company’s earnings before interest and taxes,
depreciation, depletion, amortization, exploration expenses, and other non-cash
and non-recurring charges for the applicable year.
t) “Release” has the meaning set forth in the CIC Severance Plan.
u) "Return on Capital Employed" or "ROCE" shall be calculated as set forth in
Section 3(c)(i).
v) “Service Agreement” means any applicable agreement between the Company and
Grantee regarding Grantee’s Service with the Company.
w) "Total Shareholder Return" or "TSR" shall be calculated as set forth in
Section 3(b)(ii).
Capitalized terms used herein without definition have the meanings ascribed to
such terms in the Plan. Except where the context clearly implies or indicates
the contrary, a word, term, or phrase used in the Plan is similarly used in this
Agreement.
2



--------------------------------------------------------------------------------



2. Award. Grantee is hereby granted a Performance Stock Unit award covering the
number of Performance Stock Units set forth in the Grant Notice.
3. Vesting. Except as set forth in Sections 0 and 5, the Performance Stock Units
shall vest in accordance with the vesting schedule set forth in subsection (a),
(b), and (c) of this Section 3. A Performance Stock Unit will vest only to the
extent it time vests pursuant to Section 3(a) and performance vests pursuant to
Section 3(b) or 3(c), as applicable. Any Performance Stock Units that do not
time vest will be forfeited for no consideration upon a Participant’s
termination of employment, and any Performance Stock Units that do not
performance vest as of the conclusion of the Performance Period in accordance
with Sections 3(b) and (c) will be forfeited for no consideration at the
conclusion of the Performance Period.
a) Time Vesting Requirement. Except as otherwise provided herein, 100% of the
Performance Stock Unit award granted hereunder shall time vest only if Grantee
remains in continuous employment with the Company or any Subsidiary through the
end of the Performance Period.
b) TSR Performance Vesting Requirement. Sixty-seven percent (67%) of the
Performance Stock Units subject to this Award (the “TSR PSUs”) shall performance
vest based on the Company's "Relative TSR Performance" during the Performance
Period and the Company's "Absolute TSR Performance" during the Performance
Period (calculated below).
i. Calculation of Company’s Relative TSR Performance. The Company shall
determine (1) the Company’s TSR for the Performance Period and (2) the TSR for
the Performance Period of each of the Company's forty (40) peer companies as
listed on Exhibit B (the "Peer Group"). The Company’s Relative TSR Performance
is the percentile ranking of the Company determined by comparing the TSR of the
Company to the TSRs of the companies in the Peer Group.
ii. Calculation of Company's Absolute TSR Performance. The Company's Absolute
TSR Performance is the Company's TSR for the Performance Period. Total
Shareholder Return (or TSR) is calculated as follows:
Change in Stock Price + Dividends Paid
Beginning Stock Price

In all events, TSR shall be adjusted to give effect to any stock dividends,
stock splits, reverse stock splits and similar transactions.
iii. TSR PSU Vesting. Subject to Section 3(a), the TSR PSUs shall vest in
accordance with the following table:
3



--------------------------------------------------------------------------------




Absolute TSR Performance<0%0%10%≥25%Relative TSR Performance<25th
Percentile0%0%0%0%≥25th Percentile37.5%45%50%62.5%≥50th
Percentile75%90%100%125%≥75th Percentile99.75%119.7%133%166.25%≥90th
Percentile120%144%160%200%

Relative TSR Performance between the 25th and 90th percentile and Absolute TSR
Performance between 0% and 25% will be adjusted through linear interpolation.
iv. Changes in Peer Group. When calculating TSR for the Performance Period for
the Company and the Peer Group, the following guidelines apply:
A. In the event there is a merger or acquisition involving any of the Peer Group
companies during the Performance Period, only the performance of a Peer Group
company that is the surviving entity in such merger or acquisition (based on the
determination that such company’s pre-transaction shareholders receive the
majority of the equity of the post-transaction entity) will continue to be
considered as part of the Peer Group on a go-forward basis;
B. In the event there is a merger or acquisition involving any of the Peer Group
companies during the Performance Period, with respect to a Peer Group company
that does not survive such merger or acquisition, an interim TSR for such Peer
Group company shall be computed using an ending stock price equal to its last
closing price prior to the closing of the merger or acquisition, such interim
TSR shall be compared to the Company’s interim TSR during the same time period,
and such Peer Group company’s TSR for the Performance Period shall be
permanently deemed either above or below the Company’s TSR for the Performance
Period, in a manner consistent with such interim TSR comparison;
4



--------------------------------------------------------------------------------





C. No new companies will be added to the Peer Group during the Performance
Period (including a company that is not a Peer Group member which acquires a
member of the Peer Group); and
D. A Peer Group company which files for bankruptcy or is delisted from its stock
exchange during the Performance Period will remain in the Peer Group, but its
TSR for the Performance Period shall be deemed to be equal to negative 100%.
Notwithstanding the foregoing provisions of this subsection (iv), the Committee
may disregard any of these guidelines when evaluating changes in the membership
of the Peer Group during the Performance Period in any particular situation, as
it deems reasonable in the exercise of its discretion.
c) ROCE Performance Vesting Requirement. The remaining 33% of the Performance
Stock Units subject to this Award (the “ROCE PSUs”) will performance vest based
upon the average annual return on capital employed (“ROCE”) over the Performance
Period.
i. Calculation of Company's average annual ROCE: The Company shall (1) determine
the ROCE for each year of the Performance Period and (2) divide the sum of each
annual ROCE in the Performance Period by the number of years in the Performance
Period. The Company's ROCE for each applicable year during the Performance
Period is calculated as follows:

Recurring EBITDAX - DD&AEmployed Capital
In all events, ROCE shall be adjusted to give effect to any stock dividends,
stock splits, reverse stock splits and similar transactions.

ii. ROCE PSU Vesting. Subject to Section 3(a), the ROCE PSUs will vest in
accordance with the following table:

Average Annual ROCE PerformancePayout Vesting %Below
<9%
0%Threshold
≥9%
50%Target
≥13%
100%Maximum
≥16%
200%

ROCE Performance between the threshold and maximum will be adjusted through
linear interpolation.
5



--------------------------------------------------------------------------------





4. Termination of Services.
a) Termination by Company for any reason other than Cause or by Grantee for Good
Reason. Except as may otherwise be provided in any applicable Service Agreement,
if the Grantee’s employment is terminated by the Company for any reason other
than Cause or by Grantee for Good Reason, a pro-rata portion of the Performance
Stock Units shall vest as of such Date of Termination, subject to Grantee’s
execution and non-revocation of a Release within 60 days of Grantee’s Date of
Termination. Such pro rata portion shall be equal to (i) the number of
Performance Stock Units set forth in the Grant Notice (i.e., the number of
Performance Stock Units that would be paid out at the target performance level)
multiplied by (ii) a fraction, the numerator of which is the number of days of
the Performance Period the Grantee remained an employee with the Company and the
denominator of which is the number of days in the Performance Period. The
performance vesting requirements set forth in Section 3(b) and 3(c) shall not
apply. All Performance Stock Units that remain unvested following the pro-rata
vesting in accordance with this Section 4(a) will be automatically forfeited
upon such Date of Termination.
b) Termination by the Company for Cause; resignation by the Grantee not for Good
Reason. Except as may otherwise be provided in any applicable Service Agreement,
if the Grantee’s employment is terminated by the Company for Cause or due to a
resignation by the Grantee for any reason other than Good Reason, Grantee shall
forfeit any Performance Stock Units that have not fully vested in accordance
with Section 3 as of the Date of Termination. All Performance Stock Units that
are not earned based on performance during the Performance Period will be
automatically forfeited as of the end of such Performance Period.
5. Change in Control. In the event of a Change in Control, if the Award is (a)
continued or assumed or (b) substituted or replaced with an award with respect
to cash or shares of the acquirer in such Change in Control, in each case, with
substantially equivalent terms and value as the Award; provided that the
Committee, in its discretion, may choose to revise or eliminate any
performance-based vesting conditions as it deems appropriate (as applicable,
“Assumed”), on the CIC Effective Date, and Grantee subsequently incurs a
termination of employment covered by Section 5(d) of the CIC Severance Plan
(without regard to whether Grantee is an Eligible Individual under the CIC
Severance Plan), any unvested Performance Stock Units shall vest in full at the
target performance level as of Grantee’s Date of Termination, subject to
Grantee’s execution and non-revocation of a Release within 60 days of Grantee’s
Date of Termination. If the Award is not assumed on the CIC Effective Date, any
unvested Performance Stock Units shall vest in full at the target performance
level on the CIC Effective Date and no further benefit or payment shall be
provided in respect thereof.
6. Payment. Payment in respect of vested Performance Stock Units shall be made
by the Company as soon as administratively practicable (and in no event later
than 74 days) after the applicable vesting date. The Company shall settle vested
Performance Stock Units by issuing Grantee a number of shares of Stock equal to
the number of vested Performance Stock Units.
6



--------------------------------------------------------------------------------



7. Withholding.
a) Any income taxes, FICA, state disability insurance or other similar payroll
and withholding taxes (“Withholding Obligation”) arising with respect to the
Performance Stock Units are the sole responsibility of Grantee. Any Withholding
Obligation that arises as a result of the payment of cash amounts pursuant to
the Dividend Equivalent Right set forth in Section 9 below shall be withheld by
the Company in cash from the amounts paid. Any Withholding Obligation that
arises as a result of the settlement of vested Performance Stock Units through
granting of Stock pursuant to Section 6 above shall be settled pursuant to
Sections 7(b) or 7(c) below.
b) By accepting this Agreement, Grantee hereby elects, effective on the Grant
Date, to sell shares of Stock held by Grantee in an amount and at such time as
is determined in accordance with this Section 7(b), and to allow the Agent, as
defined below, to remit the cash proceeds of such sales to the Company as more
specifically set forth below (a “Sell to Cover”) to permit Grantee to satisfy
the Withholding Obligation to the extent the Withholding Obligation is not
otherwise satisfied pursuant to the provisions of Section 7(c) below and further
acknowledges and agrees to the following provisions:
i. Grantee hereby irrevocably appoints the Company’s designated broker E*TRADE
Securities LLC, or such other broker as the Company may select, as Grantee’s
agent (the “Agent”), and authorizes and directs the Agent to:
1. Sell on the open market at the then prevailing market price(s), on Grantee’s
behalf, as soon as practicable on or after the delivery of Stock in settlement
of vested Performance Stock Units, the number (rounded up to the next whole
number) of shares of Stock sufficient to generate proceeds to cover (A) the
satisfaction of the Withholding Obligation arising from the settlement of the
vested Performance Stock Units to the extent not otherwise satisfied pursuant to
Section 7(c) and (B) all applicable fees and commissions due to, or required to
be collected by, the Agent with respect thereto;
2. Remit directly to the Company the proceeds necessary to satisfy the
Withholding Obligation;
3. Retain the amount required to cover all applicable fees and commissions due
to, or required to be collected by, the Agent, relating directly to the sale;
and
4. Deposit any remaining funds in Grantee’s account.
7



--------------------------------------------------------------------------------





ii. Grantee acknowledges that Grantee’s election to Sell to Cover and the
corresponding authorization and instruction to the Agent set forth in Section
7(b) is intended to comply with the requirements of Rule 10b5-1(c)(1) under the
Exchange Act, and to be interpreted to comply with the requirements of Rule
10b5-1(c) under the Exchange Act (Grantee’s election to Sell to Cover and the
provisions of Section 7(b), collectively, the “10b5-1 Plan”). Grantee
acknowledges that by accepting this Award, he or she is adopting the 10b5-1 Plan
to permit Grantee to satisfy the Withholding Obligation. Grantee hereby
authorizes the Company and the Agent to cooperate and communicate with one
another to determine the number of shares of Stock that must be sold pursuant to
Section 7(b) to satisfy the Withholding Obligation.
iii. Grantee acknowledges that the Agent is under no obligation to arrange for
the sale of Stock at any particular price under this 10b5-1 Plan and that the
Agent may effect sales as provided in this 10b5-1 Plan in one or more sales and
that the average price for executions resulting from bunched orders may be
assigned to Grantee’s account. In addition, Grantee acknowledges that it may not
be possible to sell shares of Stock as provided for in this 10b5-1 Plan and in
the event of the Agent’s inability to sell shares of Stock, Grantee will
continue to be responsible for the Withholding Obligation.
iv. Grantee hereby agrees to execute and deliver to the Agent any other
agreements or documents as the Agent reasonably deems necessary or appropriate
to carry out the purposes and intent of this 10b5-1 Plan. The Agent is a
third-party beneficiary of Section 7(b) and the terms of this 10b5-1 Plan.
v. Grantee’s election to Sell to Cover and to enter into this 10b5-1 Plan is
irrevocable. This 10b5-1 Plan shall terminate not later than the date on which
the Withholding Obligation arising from the payment of the vested Performance
Stock Units is satisfied.
c) Alternatively, or in addition to or in combination with the Sell to Cover
provided for under Section 7(b), if authorized by the Committee, Grantee may
satisfy the Withholding Obligation through Grantee surrendering shares of Stock
to which Grantee is otherwise entitled to under the Plan with an aggregate fair
market value that is not more than the maximum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
such taxable income).
8. No Stockholder Rights. Grantee shall have no voting, dividend, or other
stockholder rights in respect of the Performance Stock Units granted hereunder.
Upon the issuance of shares of Stock as payment under this Agreement, Grantee
shall have all of the rights of a stockholder with respect to such shares of
Stock as of the date Grantee becomes the record owner of such shares.
8



--------------------------------------------------------------------------------



9. Dividend Equivalent Right. Grantee shall be entitled to a Dividend Equivalent
Right entitling Grantee, with respect to each Performance Stock Unit, to receive
a cash payment based on the regular cash dividends that would have been paid on
a share of Stock during the period commencing on the Grant Date of the
Performance Stock Units and ending on the date the Performance Stock Units are
paid pursuant to Section 6. All amounts payable as a result of such Dividend
Equivalent Right shall be accumulated and paid to Grantee in cash on the date
that payment is made in respect of the related Performance Stock Units in
accordance with Section 6, above. For the sake of clarity, no Dividend
Equivalent Rights shall be paid in respect of PSUs that are forfeited.
10. Heirs and Successors. This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. If any rights of
Grantee or benefits distributable to Grantee under this Agreement have not been
exercised or distributed, respectively, at the time of Grantee’s death, such
rights shall be exercisable by the Designated Beneficiary, and such benefits
shall be distributed to the Designated Beneficiary, in accordance with the
provisions of this Agreement and the Plan. If a deceased Grantee fails to
designate a beneficiary, or if the Designated Beneficiary does not survive
Grantee, any rights that would have been exercisable by Grantee and any benefits
distributable to Grantee shall be exercised by or distributed to the legal
representative of the estate of Grantee. If a deceased Grantee designates a
beneficiary and the Designated Beneficiary survives Grantee but dies before the
Designated Beneficiary’s exercise of all rights under this Agreement or before
the complete distribution of benefits to the Designated Beneficiary under this
Agreement, then any rights that would have been exercisable by the Designated
Beneficiary shall be exercised by the legal representative of the estate of the
Designated Beneficiary, and any benefits distributable to the Designated
Beneficiary shall be distributed to the legal representative of the estate of
the Designated Beneficiary.
11. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Board or the Committee,
and the Board or the Committee shall have all powers with respect to this
Agreement as it has with respect to the Plan. Any interpretation of the
Agreement by the Board or the Committee and any decision made by it with respect
to the Agreement is final and binding on all persons.
12. Plan Governs. Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by Grantee from the office of the Secretary of the
Company, and this Agreement is subject to all interpretations, amendments, rules
and regulations promulgated by the Board or the Committee from time to time
pursuant to the Plan. For clarity, if Grantee participates in the CIC Severance
Plan, nothing in this Agreement is intended to supersede any provisions of the
CIC Severance Plan, including without limitation the definitions of “Cause,”
Disability” and “Good Reason” therein, and in the event of any conflict between
this Agreement and the CIC Severance Plan, the provisions of the CIC Severance
Plan shall control.
13. Fractional Shares. In lieu of issuing a fraction of a share of Stock
resulting from an adjustment of the Award pursuant to Section 17.4 of the Plan
or otherwise, the Company will be entitled to pay to Grantee an amount in cash
equal to the fair market value of such fractional share.
9



--------------------------------------------------------------------------------





14. Not An Employment Contract. The Award will not confer on Grantee any right
with respect to continuance of employment or other service with the Company or
any Subsidiary, nor will it interfere in any way with any right the Company or
any Subsidiary would otherwise have to terminate or modify the terms of such
Grantee’s Service at any time.
15. Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to Grantee, at Grantee’s address indicated by the Company’s
records, or if to the Company, at the Company’s principal executive office.
16. Amendment. This Agreement may be amended in accordance with the provisions
of the Plan, and may otherwise be amended by written agreement of Grantee and
the Company without the consent of any other person.
17. 409A Savings Clause. All amounts payable hereunder are intended to comply
with the requirements of Section 409A, and this Agreement shall be interpreted
accordingly.
18. Electronic Acceptance. By logging into and accepting this Agreement through
Grantee’s account with the Agent, Grantee (a) understands, represents,
acknowledges and agrees to be bound by this Agreement as if Grantee had manually
signed this Agreement, (b) agrees that Agent or its designee shall obtain and
retain custody of the shares of Stock issuable upon settlement of vested
Performance Stock Units until such time as all withholding obligations have been
satisfied, (c) elects to conduct a Sell to Cover to satisfy the Withholding
Obligation in accordance with Section 7(b) of the Agreement, (d) represents and
warrants that (i) Grantee has carefully reviewed Section 7(b) of this Agreement,
(ii) Grantee is not subject to any legal, regulatory or contractual restriction
that would prevent the Agent from conducting sales and does not have, and will
not attempt to exercise, authority, influence or control over any sales of Stock
effected by the Agent and (iii) as of the date Grantee accepts this Agreement,
Grantee is not aware or in possession of any material, nonpublic information
with respect to the Company or its affiliates or any of their respective
securities. In the event that Grantee does not accept this Agreement through the
Agent’s online grant acceptance system within 90 days of the Grant Date, the
Company shall have the option, but not the obligation, to cancel and revoke the
Award represented by this Agreement, and the Award shall be forfeited by Grantee
without any further consideration.






10




--------------------------------------------------------------------------------

Exhibit A
image01.jpg [image01.jpg]
Bonanza Creek Energy, Inc. 2017 Long Term Incentive Plan Beneficiary Designation

Primary Beneficiary
I hereby designate the following person or persons as primary Beneficiaries of
my Account under the Plan payable in the event of my death.

Name:Name:Social Security Number:Social Security Number:Address:Address:Date of
Birth:Date of Birth:Relationship to Participant:Relationship to
Participant:Percentage:Percentage:

The total of the percentages cannot exceed 100%. When more than one Beneficiary
is designated, and no percentage is specified, payment will be made in equal
shares to each surviving Beneficiary, or all to the last surviving Beneficiary.
Contingent Beneficiary
In the event that there is no living primary Beneficiary at my death, I hereby
designate the following person or persons as contingent Beneficiaries of my
Account:

Name:Name:Social Security Number:Social Security Number:Address:Address:Date of
Birth:Date of Birth:Relationship to Participant:Relationship to
Participant:Percentage:Percentage:

The total of the percentages cannot exceed 100%. When more than one Beneficiary
is designated, and no percentage is specified, payment will be made in equal
shares to each surviving Beneficiary, or all to the last surviving Beneficiary.
Participant Signature
I reserve the right to revoke or change any Beneficiary designation. I hereby
revoke all my prior designations (if any) of primary and contingent
Beneficiaries.

SignatureDATE
Print Name 

Please return this form to Human Resources when you have completed it.


A-1




--------------------------------------------------------------------------------

Exhibit B
Peer Group


1. Abraxas Petroleum Corporation
2. Amplify Energy Corp.
3. Battalion Oil Corporation
4. Berry Corporation
5. California Resources Corporation
6. Callon Petroleum Company
7. Centennial Resource Development, Inc.
8. Chaparral Energy, Inc.
9. Cimarex Energy Co.
10. Concho Resources Inc.
11. Contango Oil & Gas Company
12. Continental Resources, Inc.
13. Denbury Resources Inc.
14. Devon Energy Corporation
15. Diamondback Energy, Inc.
16. Earthstone Energy, Inc.
17. EOG Resources, Inc.
18. Extraction Oil & Gas, Inc.
19. Evolution Petroleum Corporation
20. Hess Corporation
21. HighPoint Resources Corporation
22. Laredo Petroleum, Inc.
23. Magnolia Oil & Gas Corporation
24. Matador Resources Company


B-1



--------------------------------------------------------------------------------



25. Montage Resources Corporation
26. Murphy Oil Corporation
27. Noble Energy, Inc.
28. Northern Oil and Gas, Inc.
29. Oasis Petroleum Inc.
30. PDC Energy, Inc.
31. Parsley Energy, Inc.
32. Penn Virginia Corporation
33. Pioneer Natural Resources Company
34. QEP Resources, Inc.
35. Ring Energy, Inc.
36. SandRidge Energy, Inc.
37. SM Energy Company
38. SilverBow Resources, Inc.
39. Sundance Energy, Inc.
40. WPX Energy, Inc.
B-2
        